Citation Nr: 1706763	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent, for post-traumatic stress disorder (PTSD) prior to August 28, 2013, and beginning November 1, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, the Appellant's brother-in-law, and the Appellant's case manager



ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veteran Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In October 2016, the Veteran was sent a letter providing him 30 days to elect to present testimony at another Board hearing.  Absent any response from the Veteran, the Board will proceed without providing a new hearing opportunity.  A copy of the March 2012 transcript is of record. 

While the case was on remand, the Agency of Original Jurisdiction (AOJ) issued an August 2013 rating decision that increased the initial rating assigned for the Veteran's service-connected PTSD to 100 percent, effective August 2013 through November 2013 because the Veteran was hospitalized.  The Veteran has not expressed satisfaction with the initial ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged initial ratings are assigned that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran filed a formal claim for TDIU in November 2009 and the claim was denied in a January 2010 rating decision, the Board finds that the issue is on appeal.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of TDIU is in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the matter of the initial rating to be assigned for the Veteran's service-connected PTSD, the Board remanded the matter in October 2013 to afford the Veteran a more current VA examination.  VA scheduled and canceled examinations in both August and September 2014 due to the Veteran's failure to appear for the examinations.  In December 2014 the Veteran requested to reschedule his VA examination because he did not have transportation to his originally scheduled examinations.  In June 2016, the Veteran's representative filed a brief requesting that that Veteran be given a new VA examination because the Veteran showed good cause (lack of transportation) and a willingness to report for the exam. 

In general, individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326 (a) (2016).  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.

On remand, the Veteran should be provided an examination to ascertain the current severity of service-connected PTSD.  As shown above, the Veteran has shown good cause for his failure to report for previously scheduled VA examinations for his service-connected PTSD.  

Next, the Board finds that consideration of whether the Veteran is entitled to an award of TDIU must be deferred pending resolution of increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As the results from the requested PTSD examination would likely have an impact on the Veteran's TDIU claim, the claim must be remanded to await the results of the requested examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected disabilities.  Once the examination has been completed, a copy of the report should be obtained and associated with the Veteran's claims file.

If the VA PTSD examination is cancelled or not completed, such should be noted for the record (with an appropriate explanation provided).

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above, and undertaking any other development as may be indicated by the responses received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issue of entitlement to increased initial ratings for service-connected PTSD and entitlement to TDIU.  If any of the benefits sought remain denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




